 

Exhibit 10.2

 

FIRST AMENDMENT OF ENGAGEMENT AGREEMENT

 

 

THIS AGREEMENT is made this 29th day of March 2017.

 

 

BETWEEN:CONSOLIDATED WATER CO. LTD.,

a Cayman Islands company having its registered office at

Regatta Office Park, Windward Three, 4th Floor, West Bay Road

P.O. Box 1114, Grand Cayman KY1-1102

Cayman Islands

(“the Company”)

 

AND:Ramjeet Jerrybandan

of P.O. Box 10750 APO, Grand Cayman, KY1-1007

(the “Vice-President”)

 

WHEREAS:

 

A.           The Company and the Vice-President (together, the “Parties”)
entered into an engagement agreement dated the 14th of January, 2008 (the
“Engagement Agreement”).

 

B.           The Parties are desirous of amending the Engagement Agreement in
accordance with the terms of the Engagement Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the Parties agree that the Engagement Agreement is amended as
follows:

 

1.Clause 1 of the Engagement Agreement is hereby amended and restated in its
entirety as follows:

 

“1. The Vice-President is engaged as Executive Vice-President of Operations
commencing on the 1st day of December, 2016 subject to the termination
provisions set out in Clauses 18 and 19.”

 

2.Clause 2 of the Engagement Agreement is hereby amended and restated in its
entirety as follows:

 

“2. The Vice-President's Base Salary will be US$240,000 per annum payable
semi-monthly in arrears.”

 

3.In Clause 5 of the Engagement Agreement replace the value “CI$60,000” with the
value “CI$87,000”.

 



   

 

 

4.Clause 7 of the Engagement Agreement is hereby amended and restated in its
entirety as follows:

 

“7. In addition to his Base Salary, the Vice-President shall be entitled to
additional compensation each fiscal year pursuant to the Company’s short term
and long term incentive compensation plans as follows:

 

Short Term Incentive Compensation

 

The Vice-President shall be entitled to receive an annual cash bonus. The bonus
amount payable to the Vice-President shall be based upon (i) the performance of
the Company as compared to the financial performance targets for the Company, as
established by the Board for the fiscal year; and (ii) the achievement of the
individual goals set by the Company’s Chief Executive Officer (the “CEO”) for
the fiscal year.

 

The performance measures, the Vice-President’s individual goals and the bonus
amounts potentially payable to the Vice-President based upon the Company and/or
the Vice-President achieving such performance measures and individual goals
shall be communicated to the Vice-President by the CEO in writing by no later
than March 1 of the fiscal year.

 

Any annual cash bonus earned by the Vice-President pursuant to this section
shall be paid by the Company no later than March 31 of the following fiscal
year.

 

Long Term Incentive Compensation

 

The Vice-President shall be entitled to receive restricted stock units (each an
“RSU”) granted under to the Company’s 2008 Equity Incentive Plan at the
beginning of each fiscal year, commencing with the 2015 fiscal year. Each RSU
shall entitle the Vice-President to receive one share of the Company’s common
stock upon the vesting of the RSU. Of the RSUs granted at the beginning of each
fiscal year, one-sixth (1/6) of such RSUs shall vest at the end of that fiscal
year, one-sixth (1/6) of such RSUs shall vest at the end of the second (2nd)
fiscal year following the grant date, and one-sixth (1/6) of such RSUs shall
vest at the end of the third (3rd) fiscal year following the grant date. The
remaining one-half (1/2) of the RSUs granted (i.e. those that do not vest with
time over three (3) years) shall vest based upon the performance of the Company
as compared to the financial performance targets for the Company established by
the Board for the three (3) year fiscal period beginning with fiscal year in
which the RSUs are first granted.

 

The number of RSUs that may potentially vest to the Vice-President with time
over the three (3) year period and the number of RSUs that may potentially vest
to the Vice-President based upon the performance of the Company over the three
(3) year period (as well as the financial targets by which the Company’s
performance will be measured) shall be communicated to the Vice-President by the
CEO in writing by no later than March 1 of the fiscal year. Vesting of the RSUs
shall be contingent on the Vice-President’s engagement with the Company on each
vesting date. Therefore, any unvested shares shall be automatically forfeited
upon cessation of service to the Company resulting from the Vice-President’s
resignation or termination for cause.”

 



 2 

 

 

5.Clause 8 of the Engagement Agreement is hereby amended and restated in its
entirety as follows:

 

“8. During the first calendar year of this Agreement, the Company will provide
the VicePresident with a monthly automobile expense allowance of US$1,300. This
monthly automobile allowance will increase on January 1 of each subsequent
calendar year by US$50 per month (or US$600 per year) during the term of this
Agreement.

 

6.Clause 10 of the Engagement Agreement is hereby amended and restated by
replacing the second paragraph in its entirety as follows:

 

“The Vice-President must provide strategic and operational direction to the
water production and supply operations of the Company's wholly-owned
subsidiaries and managed affiliates in the Bahamas, Belize, British Virgin
Islands, Indonesia, the Cayman Islands and any other operations that may be
assigned to him by the CEO from time to time ("the Operations Group"), which
includes but is not limited to, (i) establishing strategic objectives, operating
policies and procedures to attain Corporate Objectives, (ii) evaluating
performance of each member of the Operations Group to determine if operational
and financial objectives are being met, (iii) establishing and co-ordinating
responsibilities and procedures among subordinate departments, (iv) ensuring
that accurate and timely information is available for management and/or Board
use and (v) any further duties reasonably required of and assigned to him by the
CEO which he must discharge in accordance with directions of the CEO.”

 

And by replacing all other instances of the words “Overseas Group“ with the
words “Operations Group”.

 

7.All other provisions of the Engagement Agreement are incorporated herein and
shall remain in full force and effect, including, but not limited to,
capitalized terms that are not otherwise defined herein.

 

[signature page follows]

 

 3 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 



EXECUTED for and on behalf of )   CONSOLIDATED WATER CO LTD.   CONSOLIDATED
WATER CO LTD. )       By: )       in the presence of: )         )         )    
  /s/ Tracey Ebanks )   /s/ Frederick W. McTaggart   Witness                   
  EXECUTED by )       RAMJEET JERRYBANDAN )       in the presence of: )        
)         )       /s/ Tracey Ebanks )   /s/ Ramjeet Jerrybandan   Witness    
RAMJEET JERRYBANDAN  

 

 4 

 

 